Ludeeing, C. J.
The plaintiff sued the defendant on two promissory notes and obtained an attachment against his property. The attachment was dissolved. On appeal that judgment was affirmed.
*317Afterward, the case was tried on the merits, and the defendant having prayed for damages in reconvention, there was judgment in favor of the plaintiff for the sum due on the notes and in favor of the defendant on his reconventional demand. The defendant has appealed.
A bill of exceptions was taken to the ruling of the judge permitting the plaintiff to amend his petition by correcting' the allegation in regard to the dates of the notes sued on, on the ground that it came too late, as the trial had commenced. Amendments should always be allowed, when justice would be subserved thereby. If the defendant was taken by surprise thereby, which is not probable, he might have obtained a continuance on that ground.
The evidence supports the judgment of the lower court.
It is therefore ordered that the judgment appealed from be affirmed with costs.